Citation Nr: 9923808	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-25 320	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
for the veteran's child, [redacted], on the basis of permanent 
incapacity for self-support prior to attaining 18 years of 
age.


REPRESENTATION

Thomas J. Reed, Counsel


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  He died on November [redacted], 1965.  The appellant 
is the veteran's surviving son.  His appeal ensues from a 
September 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO), 
which denied him entitlement to helpless child benefits on 
the basis that he was not permanently incapable of 
self-support prior to his 18th birthday, on 
June [redacted], 1974.

In November 1996, the Board of Veterans' Appeals (Board) 
affirmed the RO's decision.  Subsequently, the appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In November 1998, the Court issued an ORDER 
vacating the Board's decision and remanding this claim to the 
Board for the purpose of explaining whether the appellant's 
inpatient treatment for substance abuse from August 1973 to 
January 1974 proves that the appellant was permanently 
incapable of self-support at age 18. 


REMAND

The appellant contends that he was incapable of self-support 
prior to age 18, and that therefore, he is entitled to 
helpless child benefits.  The record reflects that additional 
development by the RO is needed before the Board can 
adjudicate the appellant's claim.

In May 1999, the Board notified counsel who represented the 
appellant before the Court that he had 90 days to submit 
additional evidence in support of the appellant's claim.  The 
Board advised counsel that if he wanted the additional 
evidence to be considered by the Board without a referral to 
the RO, the evidence must be accompanied by a waiver of RO 
consideration.  In June 1999, the appellant's representative 
submitted additional pertinent evidence without a waiver.  
According to regulations, any pertinent evidence submitted by 
the appellant, which is accepted by the Board, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived.  38 C.F.R. 
§ 20.1304(c) (1998).  As the appellant in this case did not 
waive this right, a REMAND is necessary to afford him due 
process.  

In addition, it appears that there are pertinent records that 
are outstanding and need to be secured to evaluate fairly the 
appellant's claim.  In a letter dated October 1994, the 
appellant asked the RO to secure records from California 
Department of Youth Authority in Sacramento, Ventura County 
Methadone Center, Ventura County General Hospital, including 
its detoxification program, and Oxnard School District 
special education program.  He indicated that these records 
relate to his status prior to the age of 18.  To date, the RO 
has not attempted to obtain all of these possibly pertinent 
records.  

Finally, in light of the fact that this case is complicated 
by the appellant's history of substance abuse, criminal 
behavior and imprisonment, the Board believes that the RO 
should obtain a medical opinion regarding whether the 
appellant was permanently incapable of self-support prior to 
age 18.  The medical specialist who reviews the case should 
discuss the significance of all of the pertinent evidence in 
the claims file, including records of inpatient treatment for 
substance abuse from August 1973 to January 1974.  If the 
specialist finds that additional evidence, such as a field 
examination, is needed to provide a well reasoned decision, 
the RO should accommodate the specialist by securing such 
evidence. 


This claim is REMANDED to the RO for the following actions:

1.  After obtaining any necessary 
authorization from the appellant, the RO 
should secure and associate with the 
claims file all outstanding records from 
California Department of Youth Authority 
in Sacramento, Ventura County Methadone 
Center, Ventura County General Hospital, 
including its detoxification program, and 
Oxnard School District special education 
program.

2.  Following the receipt of any 
additional evidence, the RO should 
transfer the claims file to a medical 
specialist for review and an opinion as 
to whether the appellant was permanently 
incapable of self support prior to age 
18.  The specialist should discuss the 
significance of all of the pertinent 
evidence in the claims file, particularly 
records of the appellant's inpatient 
treatment for substance abuse from August 
1973 to January 1974.  If the specialist 
finds that additional evidence, such as a 
field examination, is needed to support a 
well reasoned opinion, he should so 
inform the RO.  Otherwise, he should 
express the rationale on which he bases 
his opinion.

3.  Thereafter, if appropriate, the RO 
should obtain and associate with the 
claims file all evidence requested by the 
medical specialist.  If no evidence is 
requested and an opinion has been 
provided, the RO should review the 
opinion to ensure that it complies with 
the prior instruction.  If it is 
deficient, the RO should return it to the 
medical specialist for correction.

4.  Once all development is completed, 
the RO should readjudicate the 
appellant's claim based on all of the 
evidence of record, including that which 
was received at the Board in June 1999.  
If the determination is adverse to the 
appellant, the RO should provide the 
appellant and his representative a 
Supplemental Statement of the Case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purpose of this REMAND is to afford the appellant due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the ultimate disposition 
of this claim.  The appellant is free to submit any evidence 
he wishes to have considered in connection with his claim; 
however, he is not required to act unless he is otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










